UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-53665 MEDICAL CARE TECHNOLOGIES, INC. (Formerly AM Oil Resources & Technology Inc.) (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 22 Notting Hill Gate, Suite 127 London, UK,X0 W11 3JE (Address of principal executive offices, including zip code.) +44 (Registrant’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days.YES [X]NO [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [X]NO [] State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 98,900,000 as of November 20, 2009. PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Medical Care Technologies Inc. (Formerly AM Oil Resources & Technology Inc.) (A Development Stage Company) September 30, 2009 Index Consolidated Balance Sheets (unaudited)F-1 Consolidated Statements of Expenses (unaudited)F-2 Consolidated Statements of Cash Flows (unaudited)F-3 Notes to the Consolidated Financial Statements (unaudited)F-4 2 Medical Care Technologies Inc. (Formerly AM Oil Resources & Technology Inc.) (A Development Stage Company) Consolidated Balance Sheets
